Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.
In the response filed 30 August 2022, page 5, the applicant cited portions of the prior art which teach away from a conclusion of prima facie obviousness.  In one instance, the applicant correctly points out that the examiner misinterpreted the legend of Fig. 5 from Van Coppernolle;  the examiner mistakenly credited Van Coppernolle as teaching culturing T cells in IL-2 and IL-15 together, whereas Van Coppernolle teaches culturing T cell in media supplemented with IL-2 or IL-15 alone.  The examiner now clearly states that Van Coppernolle does not teach culturing T cells in a combination of IL-2 and IL-15.  Furthermore, the applicant’s remarks (page 6) emphasize the surprising and synergistic effect of the combination of culturing T-cells in IL2 and IL15; therefore, the examiner is convinced that a showing of unexpected effects has been demonstrated. Accordingly, the examiner withdraws the previous prior art rejection and allows the examined claims.
This application is in condition for allowance except for the presence of claims 12-18 directed to inventions non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633